DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “handling device for the containers”, wherein the function of “handling” is derived from the name itself, as recited in at least Claim 13;
The “fleet management system via which the mixed mode traffic by the heavy-duty vehicles in the separate operating area can be coordinated”, (in other words, for coordinating the mixed mode traffic), as recited in at least Claim 16;.
The “driver information system” …”in order to give a driver of the heavy-duty vehicle instructions for the manual guidance of the heavy-duty vehicle” (in other words, for giving instructions to a driver for the driver to manually guide one of the vehicles), as recited in at least Claim 17;
The “device for automatic navigation” of an automatically guided heavy-duty vehicle, as recited in at least Claim 20; and
The “device for position determination” of an automatically guided heavy-duty vehicle, as recited in at least Claim 20;


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, recites, “A system for transporting containers via heavy-duty vehicles comprising: 
at least one external heavy-duty vehicle and at least one internal heavy-duty vehicle; 
a container store with a storage area for containers and a handling device for the containers; 
a separate operating area in which the heavy-duty vehicles can be operated together in a mixed mode traffic, 
wherein at least one first lane for the at least one external heavy-duty vehicle and at least one second lane for the at least one internal heavy-duty vehicle are reserved in the separate operating area and the first and second lanes respectively lead through a transfer area of the handling device of the storage area, and 
the first and second lanes are respectively arranged here laterally of the storage area and in each case only in one of two storage aisles oppositely adjoining the storage area, so that the storage aisles are reserved in an alternating sequence only for the external heavy-duty vehicle or the internal heavy-duty vehicle; 
wherein the first and second lanes cross in a crossing area of two storage aisles, and 
wherein the lanes are physically separated from one another, at least in certain sections, by road markings and/or guiding elements serving as chicane-like barriers, 
wherein in the crossing area the road markings and/or the guiding elements are arranged such that the crossing area is designed as a pure crossover crossing or the crossing area is designed as a turn crossing, in order to ensure that the different traffic modes can only travel over the routes respectively designated for them.”
Claim 13 is indefinite for the following reasons:
The terms “external” and “internal” are at least ambiguous with respect to a “heavy-duty vehicle” without any further clarification.  As best understood from the disclosure, the terms “external” and “internal” are meant to distinguish between vehicles that are capable of and/or have the required legal features to travel outside of a contained area (i.e., the terminal (1) as shown in Fig. 1) as opposed to vehicles which stay within the terminal because they may not have the legally required features to travel on roads.  The ambiguity is created because there is nothing in Claim 13 that indicates that the system includes some type of “contained area” to provide context for the “external” and “internal” qualifications.  Without any further clarification, these qualifying terms/adjectives can be construed to be applied to the “heavy-duty” nature of the vehicles, i.e., one vehicle includes “heavy-duty” features that are located externally of the vehicle while the other vehicle has “heavy-duty” features that re located internally of the vehicle. 
 Claim 13 is directed to a “system” that includes numerous areas/spaces including “a store area”, “a separate operating area”, “a first lane”, “a second lane”, “a transfer area of the handling device”, “storage aisles”, and “crossing areas”, many of which appear to overlap.  The relationships between some of these areas is unclear in this claim, such as the difference between lanes and aisles, and the difference between the separate operating area and the lanes/aisles. 
In the limitation “the first and second lanes are respectively arranged here laterally of the storage area” is unclear because of the use of “here”.  If this is meant to mean that the first and second lanes are arranged on the lateral sides of the transfer area, this appears to be in 
There is no antecedent basis for the “one of two storage aisles”, as this term (aisles) was not previously identified before its use in this bolded limitation.
In the limitation “the lanes are physically separated from one another, at least in certain sections, by road markings and/or guiding elements serving as chicane-like barriers”, it is unclear as to how “road markings” can physically separate lanes given that vehicles can simply drive over road markings.  Moreover, while the guiding elements may be physical structures, as described in the disclosure, guiding elements can also be construed to be traffic lights or signs, which can also be ignored by manually or automatically guided vehicles. In addition, the use of “chicane-like” renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Finally, the choice of the word “chicane” creates further ambiguity because both road markings and guide elements are not “trickery”. 
As best understood from the disclosure, the term “pure crossover crossing” is an intersection  in which the vehicles are physically prohibited from making any turns, as shown in Figs. 5a-5b, while a turn crossing allows both turns and straight crossings.  In order to be consistent with the term “pure crossover crossing”, it appears that the “turn crossing” type of crossing area needs to reflect that it is “mixed”, i.e., both turns and crossovers can occur at these 
In the limitation, “in order to ensure that the different traffic modes can only travel over the routes respectively designated for them”, it is unclear as to how a “traffic mode” travels.  Moreover, it is unclear as what object the word “them” is referencing.   

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-44063 (“JP ‘063”; cited by Applicant) in view of EP 2,189,572 (“EP ‘572”; cited by Applicant), and CN 1,769,592 (“CN ‘592”; English translation provided).
With regard to Claims 13-15, JP ‘063 discloses a system for transporting containers (Figs. 1-11, [0022]-[0058]) that includes an external heavy-duty vehicle (28), an internal heavy-duty vehicle (29), a container store with a storage area for containers  (35a, 35b – 40a, 40b), a handling device (32), a separate operating area (20) having at least one lane for the external heavy-duty vehicle (30) and at least one lane for the internal heavy-duty vehicle (31), the lanes forming aisles (41-48) that lead through a transfer area of the handling device of the storage area and allow for a mixed mode of traffic of the external and internal vehicles (Fig. 1), and crossing areas (55 -60) having road markings or guide elements (78, 79, Figs. 4, 7), wherein the 
JP ‘063 fails to teach  aisles in which all the lanes are reserved for either the external or internal vehicles(i.e., one-way traffic on the lanes/aisles.)  EP ‘572 discloses a traffic management system in which multiple lanes (2) form separate aisles for carrying vehicles traveling in the same direction, the aisles alternating in direction  around an intersection (Fig. 1), the system further including guiding elements (1, 7, 9) to direct the traffic so as to allow both crossovers and turns (Figs. 1-4).  CN ‘592 discloses a traffic management system (Figs. 1-10, English translation, P1-P7) that includes main trunks/aisles (3, Figs, 2-3) having multiple lanes that are one-way in direction (Fig. 5) and mixed turn crossings (Fig. 5), wherein the main one-way trunks/aisles, alternate (Figs. 2-3, P5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify JP ‘063 such that multiple lanes form aisles and to keep the aisles confined to one type of vehicle (i.e., similar to limiting the aisles to vehicles traveling in the same direction as taught by EP ‘572 and CN ‘592) because it provides a safer way to move traffic in multiple directions that is efficient (CN ‘592 P1, “one-way traffic has many points, and many cities use this technology to improve urban traffic”) and different types of intersections can be provided that allow traffic to continue in the same direction or to turn in a different direction (as taught by EP ‘572 and CN ‘592), thereby increasing the efficiency of moving the traffic (as taught by EP ‘572 ([0001]-[0006], and CN ‘592 P2, Summary of the invention.) With regard to both EP ‘572 and CN ‘592 being directed to “regular” vehicle traffic such as passenger-sized  cars, trucks, etc., the ordinarily skilled artisan would recognize that similar efficiency improving systems could be appropriately scaled so as to be used with larger heavy duty vehicles capable of transporting large containers and would be able to make this modification using known methods and the modification would yield nothing 
With regard to Claims 14-32, JP ‘063 discloses a fleet management system (70) that provides instructions for the manually guidance of the external vehicles ([0035]-[0036]), automatic navigation/position determination for the internal vehicles ([0032]-[0034]), wireless communication ([0032]), and wherein the separate operating areas is a container terminal ([0001], Abstract).  Additional references cited in the Internal Preliminary Report on Patentability, and also cited by Applicant teach:
separate operating areas for heavy-duty vehicles with separate lanes and aisles (JP 2003-292167);
crossing areas for one-way traffic (DE 1708715; NL 1005562; DE 1459786);
fleet management systems (JP 2014-196162); and 
driver information systems with mobile communications (JP 2009-196777).
These references provide additional teachings with respect to the features recited in Claims 14-32 and may be relied upon for future rejections. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,040,839 (“US ‘839”), in view of EP ‘572 and CN ‘502.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and US ‘839 both disclose systems for transporting containers that 
US ‘839 fails to teach storage aisles reserved in an alternating sequence.  EP ‘572 discloses a traffic management system in which multiple lanes (2) form separate aisles for carrying vehicles traveling in the same direction, the aisles alternating in direction  around an intersection (Fig. 1), the system further including guiding elements (1, 7, 9) to direct the traffic so as to allow both crossovers and turns (Figs. 1-4).  CN ‘592 discloses a traffic management system (Figs. 1-10, English translation, P1-P7) that includes main trunks/aisles (3, Figs, 2-3) having multiple lanes that are one-way in direction (Fig. 5) and mixed turn crossings (Fig. 5), wherein the main one-way trunks/aisles, alternate (Figs. 2-3, P5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify US ‘839 such that multiple lanes form aisles and to keep the aisles confined to one type of vehicle (i.e., similar to limiting the aisles to vehicles traveling in the same direction as taught by EP ‘572 and CN ‘592) because it provides a safer way to move traffic in multiple directions that is efficient (CN ‘592 P1, “one-way traffic has many points, and many cities use this technology to improve urban traffic”) and different types of intersections can be provided that allow traffic to continue in the same direction or to turn in a different direction (as taught by EP ‘572 and CN ‘592), thereby increasing the efficiency of moving the traffic (as taught by EP ‘572 ([0001]-[0006], and CN ‘592 P2, Summary of the invention.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,321,138 discloses a system for transporting containers that includes one-way aisles in which the containers are transported, with the one-way aisles alternating (Fig. 1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.